Title: To Alexander Hamilton from William Allibone, 30 April 1792
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] April 30, 1792. “Since delivering the estimates and observations for Building a Pier at mud Island. I have made careful Enquiry into the vallue of the articles estimated. The result whereof is that the Smiths ask from 6d to 6d½ for that kind of Iron work, And the Price of Building Stone of Inferiour quality is 5/4 at the whaves & that of Superiour is 6/10. the Delaware paving Stone is 10/6 the load. but would not answer so well for packing in a Pier in that exposed situation. Ships Ballast may be had considerably Lower but could not be depended on, as it might not be to be had when wanted, and could not be waited for. And there would be the addition of freight from hence.…”
